United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
DEPARTMENT OF THE INTERIOR,
NATIONAL PARK SERVICE, Washington, DC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-699
Issued: January 24, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 30, 2006 appellant filed a timely appeal from a decision of the Office of
Workers’ Compensation Programs dated November 3, 2005 which denied his claim. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that his headaches and
disequilibrium were causally related to factors of his federal employment.
FACTUAL HISTORY
On May 9, 2005 appellant, then a 45-year-old preservation worker, filed a Form CA-2,
occupational disease claim, alleging that his headaches and disequilibrium were caused by his
federal employment. He stated that his symptoms began in December 2002 and that he was last
exposed to the employment factors on October 9, 2004. Appellant did not stop work. In
attached statements he advised that he was exposed to various substances such as wax, propane,

mineral spirits, paint thinner and benzotriazole while cleaning statues at work and that he was
being treated for unsteadiness and headaches. Appellant provided a job description for
preservation worker, the procedures followed for sculpture maintenance and data sheets and
information regarding propane and other chemicals along with medical evidence including
hearing tests dating from 2002 to March 22, 2004 which demonstrated a mild high frequency
hearing loss.
The record includes reports from Dr. Mark Terris, a Board-certified
otolaryngologist, dating from February 3, 2003 to April 21, 2005. In February 2004, Dr. Terris
noted appellant’s history of disequilibrium, reporting that he frequently felt off balance and had
been referred to Johns Hopkins. He noted on July 14, 2004 that appellant hunted and raised the
possibility of Lyme disease. In an August 17, 2004 treatment note, Dr. Terris was not sure of the
etiology of appellant’s light-headedness and a note dated December 13, 2004 mentioned the
possibility of vestibular migraines. On April 21, 2005 he diagnosed chronic dizziness.
By letter dated May 24, 2005, the Office informed appellant of the type evidence needed
to develop his claim and requested that the employing establishment respond. On June 13, 2005
Jesse Mallard, appellant’s supervisor, advised that appellant had waxed statues since 1989 and
used a respiratory mask. In a decision dated November 3, 2005, the Office noted that appellant
had not responded to the May 24, 2005 letter and accepted that he sustained various exposures at
work but denied the claim on the grounds that the medical evidence did not establish that his
diagnosed condition was caused by factors of his federal employment.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury. Regardless of whether
the asserted claim involves a traumatic injury or an occupational disease, an employee must
satisfy this burden of proof.2
Office regulations define the term “occupational disease or illness” as a condition
produced by the work environment over a period longer than a single workday or shift.”3 To
establish that an injury was sustained in the performance of duty in an occupational disease
claim, a claimant must submit the following: (1) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; (2) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant. The medical
opinion must be one of reasonable medical certainty and must be supported by medical rationale
1

5 U.S.C. §§ 8101-8193.

2

Gary J. Watling, 52 ECAB 278 (2001).

3

20 C.F.R. § 10.5(ee).

2

explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.4
Causal relationship is a medical issue, and the medical evidence required to establish a
causal relationship is rationalized medical evidence.5 Rationalized medical evidence is medical
evidence which includes a physician’s rationalized medical opinion on the issue of whether there
is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.6 Neither the mere fact
that a disease or condition manifests itself during a period of employment nor the belief that the
disease or condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.7
ANALYSIS
The Board agrees that appellant sustained employment-related exposure to various
chemicals in his job duties as a preservation worker but finds that he failed to meet his burden of
proof to establish that his headaches or dizziness were caused by this exposure. While appellant
submitted a number of medical reports from Dr. Terris, none of the reports provide a cause of
appellant’s condition. Medical evidence that does not offer an opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship.8 While the
opinion of a physician on causal relationship need not reduce the cause of a disease or condition
to an absolute certainty, neither can the opinion be speculative or equivocal. The opinion of a
physician must be that, to a reasonable medical certainty, the condition for which compensation
is claimed is causally related to the employee’s federal employment. Such relationship must be
supported with affirmative evidence, explained by medical rationale and be based upon a
complete and accurate medical and factual background of the claimant.9 The medical evidence
in this case is insufficient to meet appellant’s burden of proof.
CONCLUSION
The Board finds that appellant did not establish that he sustained an employment-related
condition.

4

Solomon Polen, 51 ECAB 341 (2000).

5

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

6

Id.

7

Dennis M. Mascarenas, 49 ECAB 215 (1997).

8

Willie M. Miller, 53 ECAB 697 (2002).

9

Patricia J. Glenn, 53 ECAB 159 (2001).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 3, 2005 be affirmed.
Issued: January 24, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

